MEMORANDUM
WANGELIN, Chief Judge.
This matter is before the Court upon defendants’ motion to dismiss plaintiff’s complaint for failure to prosecute.
Plaintiff has made few indications of record demonstrating a desire to pursue this matter. No discovery has been attempted by plaintiff and this matter has been filed for over fifteen (15) months.
On November 5, 1982, this Court ordered the parties herein to address the issue of this suit’s continued propriety in light of (1) an identical complaint being dismissed with prejudice in the Court of the Honorable Judge John F. Nangle; and (2) plaintiff’s lack of vigor in the prosecution of this cause. Judge Nangle’s case involved identical factual averments, prayers for relief, discriminatory allegations and legal rights asserted. Only the fact that plaintiff had filed multiple charges with the Equal Employment Opportunity Commission and had filed suit on them independently distinguishes this case from Judge Nangle’s case.
Plaintiff states that the union defendant is not a necessary party to this suit and that plaintiff “did everything known by it to obtain service on the union defendant, obtaining among other things the officially listed address and agent from the Department of Labor, and service could not be obtained on that agent at that address apparently.” The file herein indicates only one attempt over one year ago to obtain service upon the union. Contrary to plaintiff’s contention, this does not represent vigorous prosecution of this lawsuit. The response also makes no reference as to why defendants should be required to defend the same lawsuit twice. No argument has been advanced by plaintiff which has convinced this Court that Judge Nangle’s dismissal order is not a bar to the maintenance of this action.
This Court therefore deems plaintiff’s complaint properly dismissed without prejudice for failure to prosecute.